


Exhibit 10.2

 

NOTICE OF EXTENSION — REVOLVING LOAN FACILITY

 

January 28, 2010

 

TO:                            Deutsche Bank Trust Company Americas,
as Administrative Agent

90 Hudson Street Mail Stop: JCY05-0511

Jersey City, NJ 07302

Attention: Ms. Deirdre Wall

Facsimile: (201) 593-2310

Phone: (201) 593-2170

 

Reference is made to that certain $1,500,000,000 Second Amended and Restated
Revolving Loan Facility Credit Agreement dated as of July 20, 2006 (as Modified
from time to time, the “Credit Agreement,” and with capitalized terms not
otherwise defined herein used with the meanings given such terms in the Credit
Agreement), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (the “Borrower”), The Macerich Company, a Maryland corporation, and
the other guarantors party thereto, as guarantors, the Lenders from time to time
party thereto and Deutsche Bank Trust Company Americas, as Administrative Agent
for said Lenders.

 

Pursuant to Sections 1.7(5) of the Credit Agreement regarding Extension of
Commitment Termination Date, the Borrowers hereby elect to extend the Commitment
Termination Date of the Credit Agreement by one year to April 25, 2011.

 

The Borrowers hereby represent that there are no Potential Defaults or Events of
Default.

 

The representations and warranties made within the Credit Agreement are true and
correct, subject to factual updates within the amended Section 6 Schedules, to
be provided separately.

 

The Macerich Partnership is delivering this notice on behalf of itself and each
of the other Borrowers.

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Scott Kingsmore

 

 

Name: 

Scott Kingsmore

 

 

Title:

Senior Vice President of Finance

 

 

On April 23, 2010, the Administrative Agent confirmed that the one-year
extension will become effective on April 25, 2010.

 

--------------------------------------------------------------------------------
